—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered September 8, 1999, convicting him of robbery in the first degree and assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly exercised its discretion in denying the defendant’s motion to dismiss the indictment in the interest of justice pursuant to CPL 210.40 on the ground that he suffers from AIDS. The court engaged in a thorough analysis and consideration of the relevant factors and the circumstances of the defendant’s case (see, People v Clayton, 41 AD2d 204), as well as a “sensitive balancing of the interests of the individual and of the People” (People v Rickert, 58 NY2d 122, 127), and we agree with its conclusion that such relief was not warranted (see, People v Clayton, supra).
The defendant’s claim with respect to a remark made by the prosecutor during her summation is unpreserved for appellate review and, in any event, is without merit. O’Brien, J. P., Krausman, Florio and Luciano, JJ., concur.